Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

2.	This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 7/10/20 was considered.
3.	Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1-4, 8, 10-15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsen et al, U.S. Patent 6628552. 
With regard to claim 1, 11 and 15, Larsen discloses an apparatus comprising: a buffer having an input stage circuit (fig. 4, 415) configured to receive a first signal (fig. 4. input signal input 470) and to provide an output (fig. 4, signal 454) based on the first signal (fig. 4, input signal 470), wherein the buffer further comprises an output stage (fig. 4, 418) coupled to the input stage circuit (fig. 415) and is configured to provide an output signal (fig. 4, output signal 480) based on the output of the input stage (fig. 4, signal 454), wherein the input stage circuit (fig. 4, 415) comprises a plurality of serially-coupled transistor pairs (fig. 4, transistors 412 and 414) that are each selectively enabled in response to a respective enable signal (fig.4, Input); and a trim circuit (fig. 6, 602-612)  configured to provide the respective enable signals to adjust a transition voltage of the input stage circuit based on a detected transition voltage offset relative to a target transition voltage (col. 8, line 47-67).  
With regard to claim 2, 12 and 13, Larsen discloses wherein the trim circuit includes a plurality of programmable elements each corresponding to one of the respective enable signals, wherein the trim circuit is configured to provide individual ones of the respective enable signals in response to a state of a corresponding programmable element of the plurality of programmable elements (col. 8, line 47-67) (col. 9, line 24-36) (also with regard to claim 3, 4, and 14).
With regard to claim 8, Larsen discloses wherein the input stage circuit comprises an additional transistor (fig. 4, 416) coupled between the output stage (fig.4,  418) and the bias voltage (fig. 4, Vcc) and is configured to receive the input signal (fig. 4, signal 480).  
With regard to claim 10, Larsen discloses wherein the output stage includes load circuitry (fig. 5, 516 and 510).  
With regard to claim 17, Larsen disclose wherein the input buffer further comprises an output stage (fig. 4, 418) configured to provide an output signal (fig. 4, 480) based on the output (fig. 4, 452) of the input stage circuit (fig. 4, 415).  
With regard to claim 18, Larsen disclose wherein the input stage circuit (fig. 4, 415) is coupled between the output stage (fig. 4, 418) and a bias voltage (fig. 4, Vcc).  

Double Patent Rejection
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1of U.S. Patent No.10714156.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the reasons set forth below.
Claim 1-20 are rejected in view of claim 1-20 of the “156 patent.  Similar to the claimed invention, claim 1-20 of the patent recites a “An apparatus comprising a buffer having an input stage circuit configured to receive a first signal and to provide an output based on the first signal, wherein the buffer further comprises an output stage coupled to the input stage circuit and is configured to provide an output signal based on the output of the input stage, wherein the input stage circuit comprises a plurality of serially-coupled transistor pairs that are each selectively enabled in response to a respective enable signal; and a trim circuit configured to provide the respective enable signals to adjust a transition voltage of the input stage circuit based on a detected transition voltage offset relative to a target transition voltage” and “ An apparatus comprising: an input buffer including circuitry configurable to adjust a transition voltage of the input buffer based on an enable signal; and a trim circuit coupled to the input buffer and comprising a plurality of programmable components, wherein a programmable component of the plurality of programmable components is configured to be programmed to provide the enable signal based on a detected transition voltage offset of the input buffer relative to a target transition voltage”.  As can be seen, the patent protection for the claimed invention has already been granted to the earlier filed application.  
eTerminal Disclaimer
6. 	The USPT© internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Allowable Subject Matter
7.	Claim 5-7, 9, 16, 19-20 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if an eTerminal Disclaimer signed and filed by an attorney or agent of record to overcome the obviousness-type double patenting rejection.
The prior art of record does not show the limitation of wherein a first transistor of a first pair of the plurality of serially-coupled transistor pairs is configured to receive the input signal and a second transistor of the first pair of the plurality of serially-coupled transistor pairs is configured to receive the respective enable signal.  
The prior art of record does not show the limitation of wherein the trim circuit is further configured to be coupled to other enable signals during a test mode operation.  
The prior art of record does not show the limitation of wherein the buffer further comprises a second input stage circuit configured to receive a second signal and to provide a second output based on the second signal, wherein each of the second plurality of serially-coupled transistors pairs are selectively enabled in response to a respective enable signal, the apparatus further comprising: a second trim circuit coupled to the second input stage circuit and configured to provide the respective enable signals to the second input stage circuit to adjust a second transition voltage of the second input stage circuit based on a detected transition voltage offset relative to a target transition voltage.  
The prior art of record does not show the limitation of wherein the input stage circuit includes a first transistor coupled in series with a second transistor, wherein the first transistor is configured to receive the input signal and the second transistor is configured to receive the enable signal.  
The prior art of record does not show the limitation of wherein the input buffer further includes a second input stage circuit configured to provide a second output signal based on a reference signal and a second enable signal, wherein the trim circuit is configured to provide the second enable signal.
The prior art of record does not show the limitation of wherein the input buffer includes a differential amplifier configured to provide an output signal based on an input signal and the enable signal.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  Rahman (7365563), Rahman (7362129) and Schultz (7529993) discloses  a multiplexer circuits that can be programmed to selectively balance the rising and falling delays through the circuits in the presence of process variations and/or variations in power levels. These multiplexer circuits can be used, for example, as programmable interconnect multiplexers in the interconnect structures of programmable logic devices (PLDs). A multiplexer circuit includes a multiplexer (e.g., driven by a plurality of interconnect lines in a PLD), a logic gate (e.g., an inverter) driven by the multiplexer, and a performance compensation circuit. The performance compensation circuit is coupled to the output terminal of the inverter, and has a compensation enable input terminal. The performance compensation circuit is coupled to adjust a trip point of the logic gate based on a value of a signal provided on the compensation enable input terminal.
9.	When responding to the office action, Applicants’ are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
10.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connie Yoha, whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CONNIE C YOHA/Primary Examiner, Art Unit 2825